Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered. Claims 2 and 13 are cancelled, and claims 1, 3-12, and 14-22 remain pending in the application.
 
Response to Arguments
Applicant’s arguments, see pg. 11, para. 3 and pg. 13, para. 2, filed October 29, 2021, with respect to the rejections of claims 1, 12, and 22 under 35 U.S.C. 103 (Imamura in view of Kim and Hindel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in combination of Kim in view of Buckton and Frisa.

	Claims 1, 3, 5-7, 12, 14-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8652047 B2, published February 18, 2014) in view of Buckton et al. (US 20120150036 A1, published June 14, 2012) and Frisa et al. (US 6709394 B2, published March 23, 2004), hereinafter referred to as Kim, Buckton, and Frisa, respectively. 

controlling a first motor configured to rotate the ultrasound transducer around a transverse axis of the ultrasound transducer to scan a plane (Fig. 2; see col. 3, lines 66-67 – “The second stepping motor 130 is connected with a rotational axis 132...”; see col. 4, lines 25-26 – “...the second stepping motor 130 moves the transducer 110 in the phi (                                
                                    ϕ
                                
                            ) dimension of a single scan plane.”) and 
controlling a second motor configured to rotate the ultrasound transducer around a longitudinal axis of the ultrasound transducer to move to a different plane (Fig. 2; see col. 3, lines 64-66 – “...a rotational support 122 is fixed to the first stepping motor 120.”; see col. 4, lines 34-37 – “...The first stepping motor 120 rotates the transducer assembly about a central vertical axis through a total angle theta (                                
                                    θ
                                
                            ) in series of small angular movements.”). 
Kim does not explicitly teach: 
selecting, by the device, a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer; 
selecting, by the device, an interlacing factor for the interlacing scan; 
dividing, by the device, the scan planes into a plurality of groups of scan planes based on the interlacing factor; and 
performing, by the device, the interlacing scan by controlling motors,
wherein the first motor rotates in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes, and 
wherein the second motor rotates the ultrasound transducer in a third direction for at least one of the plurality of groups of scan planes, and rotates the ultrasound transducer in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes.  
Whereas, Buckton, in the same field of endeavor, teaches: 
selecting, by the device, a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer (Fig. 2 and 5; see pg. 5, col. 1, para. 0047 – “The beam former 110 may direct the transducer elements 104 to acquire the image planes 210 over a sufficiently long time period that the object 202 moves through several phases of a periodic motion.”; see pg. 7, col. 2, para. 0067 – “...the total number of groups of image planes 210 (shown in FIG. 2) that is to be obtained from the imaged volume 200 (shown in FIG. 2) may be input by an operator.”; see pg. 6, col. 1, para. 0052 – “When imaging a fetal heart or other anatomy as discussed previously, however, many more image planes may be acquired within each temporal group 502, 504, 506, 508.” So the number of scans in a volume can be changed); 
selecting, by the device, an interlacing factor for the interlacing scan (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes), and the number of temporal groups can be changed); 
dividing, by the device, the scan planes into a plurality of groups of scan planes based on the interlacing factor (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes)); and 
performing, by the device, the interlacing scan by controlling motors (Fig. 1; see pg. 2, col. 2, para. 0023 – “Alternatively, the beam forming module 110 may direct the transducer elements 104 to be mechanically steered relative to the object being imaged. For example, the beam forming module 110 may direct one or more motors or other actuators to move the transducer elements 104 and/or probe 106 relative to the object being imaged in order to transmit ultrasound signals along different directions and/or image planes.”). 
Whereas, Frisa, in the same field of endeavor, teaches: 
rotating in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; see col. 5, lines 38-49, 56-61 – “The biplane images in the two image planes are acquired by transmitting and receiving beams of each image as exemplified by the acquisition of beams 504 and 505 in the respective image planes of FIG. 2A. Various acquisition sequences can be performed. All of the scanlines of one image can be acquired, followed by acquisition of all of the scanlines of the other image. Alternatively, acquisition of the lines of the two images can be time interleaved. For instance, line 1 of one image can be acquired, followed by the acquisition of line 1 of the other image. This would be followed by the acquisition of line 2 of each image, then line 3 of each image, and so forth...The lines can be acquired in their spatial progression in the image, or sequentially from separated portions of the image. For instance, the four edge lines can be acquired first, followed by the four central lines around the intersection of the planes, then progressing alternately toward and away from the intersection.” So the probe can be rotated in the phi direction to acquire the scan lines of an image. The scanlines of one image can be acquired in one phi direction, then the probe can be rotated in a theta direction to acquire scanlines of a another image in a different phi direction on a different plane), and 
rotating the ultrasound transducer in a third direction for at least one of the plurality of groups of scan planes, and rotates the ultrasound transducer in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                                
                                    °
                                
                             of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in the theta directions to acquire an image on a different plane). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kim, by including to the method:
dividing, by the device, the scan planes into a plurality of groups of scan planes based on the interlacing factor, as disclosed in Buckton, AND
performing interlaced scanning by rotating the probe in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes, AND by rotating the probe in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes, as disclosed in Frisa. 
One of ordinary skill in the art would have been motivated to make this modification in order:
for each volume (a group of image planes) provide a three-dimensional image or snapshot of the fetal heart at a particular phase during one single beat of the cardiac cycle, as taught in Buckton (see pg. 6, col. 2, para. 0056-0057). 
to prevent rapidly moving tissue at the image intersection from appearing different in the two images, as taught in Frisa (see col. 5, lines 52-56). 
Regarding claim 12, Kim teaches a system (Fig. 1, apparatus 10) comprising: 
an ultrasound probe (Fig. 2, probe) comprising: 
an ultrasound transducer (Fig. 2, ultrasound transducer 110); 
a first motor configured to rotate the ultrasound transducer around a transverse axis of the ultrasound transducer to scan a plane (Fig. 2; see col. 3, lines 66-67 – “The second stepping motor 130 is connected with a rotational axis 132...”; see col. 4, lines 25-26 – “...the second stepping motor 130 moves the transducer 110 in the phi (                                
                                    ϕ
                                
                            ) dimension of a single scan plane.”); and 
a second motor configured to rotate the ultrasound transducer around a  longitudinal axis of the ultrasound transducer (Fig. 2; see col. 3, lines 64-66 – “...a rotational support 122 is fixed to the first stepping motor 120.”; see col. 4, lines 34-37 – “...The first stepping motor 120 rotates the transducer assembly about a central vertical axis through a total angle theta (                                
                                    θ
                                
                            ) in series of small angular movements.”), or around another transverse axis perpendicular to the transverse axis of the first motor, to move to a different plane. 
Kim does not explicitly teach: 
a controller unit configured to: 
select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer; 
select an interlacing factor for the interlacing scan; 
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor; and 
perform the interlacing scan by controlling motors,
wherein the first motor rotates in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes, and 
wherein the second motor rotates the ultrasound transducer in a third direction for at least one of the plurality of groups of scan planes, and rotates the ultrasound transducer in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes.  
Whereas, Buckton, in the same field of endeavor, teaches: 
a controller unit (Fig. 2, signal processor 116) configured to: 
select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer (Fig. 2 and 5; see pg. 5, col. 1, para. 0047 – “The beam former 110 may direct the transducer elements 104 to acquire the image planes 210 over a sufficiently long time period that the object 202 moves through several phases of a periodic motion.”; see pg. 7, col. 2, para. 0067 – “...the total number of groups of image planes 210 (shown in FIG. 2) that is to be obtained from the imaged volume 200 (shown in FIG. 2) may be input by an operator.”; see pg. 6, col. 1, para. 0052 – “When imaging a fetal heart or other anatomy as discussed previously, however, many more image planes may be acquired within each temporal group 502, 504, 506, 508.” So the number of scans in a volume can be changed); 
select an interlacing factor for the interlacing scan (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes), and the number of temporal groups can be changed); 
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes)); and 
perform the interlacing scan by controlling motors (Fig. 1; see pg. 2, col. 2, para. 0023 – “Alternatively, the beam forming module 110 may direct the transducer elements 104 to be mechanically steered relative to the object being imaged. For example, the beam forming module 110 may direct one or more motors or other actuators to move the transducer elements 104 and/or probe 106 relative to the object being imaged in order to transmit ultrasound signals along different directions and/or image planes.”). 
Whereas, Frisa, in the same field of endeavor, teaches: 
rotating in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; see col. 5, lines 38-49, 56-61 – “The biplane images in the two image planes are acquired by transmitting and receiving beams of each image as exemplified by the acquisition of beams 504 and 505 in the respective image planes of FIG. 2A. Various acquisition sequences can be performed. All of the scanlines of one image can be acquired, followed by acquisition of all of the scanlines of the other image. Alternatively, acquisition of the lines of the two images can be time interleaved. For instance, line 1 of one image can be acquired, followed by the acquisition of line 1 of the other image. This would be followed by the acquisition of line 2 of each image, then line 3 of each image, and so forth...The lines can be acquired in their spatial progression in the image, or sequentially from separated portions of the image. For instance, the four edge lines can be acquired first, followed by the four central lines around the intersection of the planes, then progressing alternately toward and away from the intersection.” So the probe can be rotated in the phi direction to acquire the scan lines of an image. The scanlines of one image can be acquired in one phi direction, then the probe can be rotated in a theta direction to acquire scanlines of another image in a different phi direction on a different plane), and 
rotating the ultrasound transducer in a third direction for at least one of the plurality of groups of scan planes, and rotates the ultrasound transducer in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                                
                                    °
                                
                             of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in the theta directions to acquire an image on a different plane). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kim, by having the system:
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor, as disclosed in Buckton, AND
perform interlaced scanning by rotating the probe in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes, AND by rotating the probe in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes, as disclosed in Frisa. 
One of ordinary skill in the art would have been motivated to make this modification in order:
for each volume (a group of image planes) provide a three-dimensional image or snapshot of the fetal heart at a particular phase during one single beat of the cardiac cycle, as taught in Buckton (see pg. 6, col. 2, para. 0056-0057), AND
to prevent rapidly moving tissue at the image intersection from appearing different in the two images, as taught in Frisa (see col. 5, lines 52-56). 

Furthermore, regarding claims 3 and 14, Frisa further teaches
changing rotation direction every plane (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; see col. 5, lines 38-49, 56-61 – “The biplane images in the two image planes are acquired by transmitting and receiving beams of each image as exemplified by the acquisition of beams 504 and 505 in the respective image planes of FIG. 2A. Various acquisition sequences can be performed. All of the scanlines of one image can be acquired, followed by acquisition of all of the scanlines of the other image. Alternatively, acquisition of the lines of the two images can be time interleaved. For instance, line 1 of one image can be acquired, followed by the acquisition of line 1 of the other image. This would be followed by the acquisition of line 2 of each image, then line 3 of each image, and so forth... The lines can be acquired in their spatial progression in the image, or sequentially from separated portions of the image. For instance, the four edge lines can be acquired first, followed by the four central lines around the intersection of the planes, then progressing alternately toward and away from the intersection.” So the probe can be rotated in the phi direction to acquire the scan lines of an image. The scanlines of one image can be acquired in one phi direction, then the probe can be rotated in a theta direction to acquire scanlines of a another image in a different phi direction on a different plane), and 
changing rotation direction every group without changing rotation direction within a group (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                                
                                    °
                                
                             of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in a theta direction to acquire an image on a different plane).  
Furthermore, regarding claim 5, Buckton further teaches wherein dividing the scan planes into groups of scan planes based on the interlacing factor includes: 
sequentially numbering the scan planes (Fig. 2 and 5; see pg. 5, col. 1, para. 0047 – “The beam former 110 may direct the transducer elements 104 to acquire the image planes 210 over a sufficiently long time period that the object 202 moves through several phases of a periodic motion.”); 
dividing the scan planes into a number of groups of scan planes corresponding to the interlacing factor (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes)); and 
sequentially distributing the numbered scan planes into the groups of scan planes (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes)).  
Furthermore, regarding claims 6 and 15, Frisa further teaches wherein performing the interlacing scan includes: 
scanning a particular plane by rotating the first motor in a direction that is opposite to a direction the first motor rotated when scanning a previous plane (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; see col. 5, lines 38-49, 56-61 – “The biplane images in the two image planes are acquired by transmitting and receiving beams of each image as exemplified by the acquisition of beams 504 and 505 in the respective image planes of FIG. 2A. Various acquisition sequences can be performed. All of the scanlines of one image can be acquired, followed by acquisition of all of the scanlines of the other image. Alternatively, acquisition of the lines of the two images can be time interleaved. For instance, line 1 of one image can be acquired, followed by the acquisition of line 1 of the other image. This would be followed by the acquisition of line 2 of each image, then line 3 of each image, and so forth...The lines can be acquired in their spatial progression in the image, or sequentially from separated portions of the image. For instance, the four edge lines can be acquired first, followed by the four central lines around the intersection of the planes, then progressing alternately toward and away from the intersection.” So the probe can be rotated in the phi direction to acquire the scan lines of an image. The scanlines of one image can be acquired in one phi direction, then the probe can be rotated in a theta direction to acquire scanlines of a another image in a different phi direction on a different plane); and 
moving to a next plane by rotating the second motor by a number of planes corresponding to the interlacing factor wherein the direction of the second motor changes if the next plane is in a different one of the groups of scan planes than the previous plane (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                        
                            °
                        
                     of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in the theta directions to acquire an image on a different plane. The probe is rotated by a number of planes corresponding to the interlacing factor (equated to 2 images (bi-plane scanning) in this case)).
Furthermore, regarding claims 7 and 16, Frisa further teaches wherein the number of scan planes corresponds to two, wherein the interlacing factor corresponds to two, and wherein performing the interlacing scan includes: performing continuous bi-plane scanning (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                        
                            °
                        
                     of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in the theta directions to acquire an image on a different plane. The probe is rotated by a number of planes corresponding to the interlacing factor (equated to 2 images (bi-plane scanning) in this case)).
Furthermore, regarding claim 20, Kim further teaches wherein the second motor is configured to rotate the ultrasound transducer around the vertical axis (Fig. 2; see col. 3, lines 64-66 – “...a rotational support 122 is fixed to the first stepping motor 120.”; see col. 4, lines 34-37 – “...The first stepping motor 120 rotates the transducer assembly about a central vertical axis through a total angle theta (                        
                            θ
                        
                    ) in series of small angular movements.”).
The motivation for claims 3, 5-7, and 14-16 was shown previously in claims 1 and 12, respectively.
Regarding claim 22, Kim teaches a device (Fig. 1, apparatus 10) comprising: 
controlling the ultrasound transducer array to scan a plane (Fig. 2; see col. 3, lines 66-67 – “The second stepping motor 130 is connected with a rotational axis 132...”; see col. 4, lines 25-26 – “...the second stepping motor 130 moves the transducer 110 in the phi (                                
                                    ϕ
                                
                            ) dimension of a single scan plane.”), and 
controlling a motor configured to rotate the ultrasound transducer array around a longitudinal axis of the ultrasound transducer array to move to a different plane (Fig. 2; see col. 3, lines 64-66 – “...a rotational support 122 is fixed to the first stepping motor 120.”; see col. 4, lines 34-37 – “...The first stepping motor 120 rotates the transducer assembly about a central vertical axis through a total angle theta (                                
                                    θ
                                
                            ) in series of small angular movements.”).
Kim does not explicitly teach:
a memory storing instructions; and
a processor configured to execute the instructions to:
select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer; 
select an interlacing factor for the interlacing scan; 
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor; and 
perform the interlacing scan by controlling motors,
changing directions for every group of scan planes, of the plurality of groups of scan planes, without changing directions within a group of scan planes.
Whereas, Buckton, in the same field of endeavor, teaches:
a memory storing instructions (Fig. 2; see pg. 5, col. 2, para. 0049 – “The timing module 212 and/or the STIC module 214 may be embodied in one or more sets of instructions stored on a tangible and/or non-transitory computer readable storage medium, such as a computer hard drive, RAM, ROM, EEPROM, flash drive, or other memory device...); and 
a processor configured to execute the instructions (Fig. 2, signal processor 116; see pg. 5, col. 2, para. 0049 – “The timing module 212 and/or the STIC module 214 may be embodied in one or more sets of instructions stored on a tangible and/or non-transitory computer readable storage medium, such as a computer hard drive, RAM, ROM, EEPROM, flash drive, or other memory device, that direct the signal processor 116 (e.g., a computer processor or controller) to perform one or more operations.”) to:
select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer (Fig. 2 and 5; see pg. 5, col. 1, para. 0047 – “The beam former 110 may direct the transducer elements 104 to acquire the image planes 210 over a sufficiently long time period that the object 202 moves through several phases of a periodic motion.”; see pg. 7, col. 2, para. 0067 – “...the total number of groups of image planes 210 (shown in FIG. 2) that is to be obtained from the imaged volume 200 (shown in FIG. 2) may be input by an operator.”; see pg. 6, col. 1, para. 0052 – “When imaging a fetal heart or other anatomy as discussed previously, however, many more image planes may be acquired within each temporal group 502, 504, 506, 508.” So the number of scans in a volume can be changed); 
select an interlacing factor for the interlacing scan (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes), and the number of temporal groups can be changed); 
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor (Fig. 5; see pg. 5, col. 2, para. 0051 – “For example, if the object 202 being imaged is a periodically moving body, the STIC module 214 may combine or interleave the image planes 210 obtained during a common phase of the periodic movement of the object 202 into a first imaged volume 200, the image planes 210 obtained during another common phase into a second imaged volume 200, and so on.”; see pg. 6, col. 1, para. 0052 – “The image planes 500 may be acquired in groups at different times and/or during different temporal phases of a periodically moving body...A fourth temporal group 508 includes the image planes 508a, 508b, 508c, 508d acquired in different locations but during a common temporal phase that differs from the first, second, and third temporal groups 502, 504, 506.” So the number of temporal groups (equated to groups of scan planes) is equated to the interlacing factor, with each temporal group containing a number of image planes (equated to scan planes)); and 
perform the interlacing scan by controlling motors (Fig. 1; see pg. 2, col. 2, para. 0023 – “Alternatively, the beam forming module 110 may direct the transducer elements 104 to be mechanically steered relative to the object being imaged. For example, the beam forming module 110 may direct one or more motors or other actuators to move the transducer elements 104 and/or probe 106 relative to the object being imaged in order to transmit ultrasound signals along different directions and/or image planes.”). 
Whereas, Frisa, in the same field of endeavor, teaches changing directions for every group of scan planes, of the plurality of groups of scan planes, without changing directions within a group of scan planes (see col. 2, lines 38-41 – “The beam can be steered to scan different parts of an object by mechanically moving the probe or, preferably, by electronically adjusting the timing of the transmission for the various array elements.”; Fig. 2B; see col. 6, lines 33-40 – “In the rotate mode, the two images always share a common center line during sector imaging, and the plane of the right image R can be rotated by manipulation of a user control such as a trackball or knob. The right image can be rotated from being co-planar with the left reference image to a 90 orientation and through to co-planar again. A full 360                        
                            °
                        
                     of rotation is possible either by manipulation of the user control or by left-to-right inversion of the image.” so the probe can be rotated in theta directions to acquire an image on a different plane. So the probe can be rotated in the phi direction to acquire the scan lines of an image. The scanlines of one image can be acquired in one phi direction, then the probe can be rotated in a theta direction to acquire scanlines of another image in a different phi direction on a different plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Kim, by having the device:
divide the scan planes into a plurality of groups of scan planes based on the interlacing factor, as disclosed in Buckton, AND
change directions for every group of scan planes, of the plurality of groups of scan planes, without changing directions within a group of scan planes, as disclosed in Frisa. 
One of ordinary skill in the art would have been motivated to make this modification in order:
for each volume (a group of image planes) provide a three-dimensional image or snapshot of the fetal heart at a particular phase during one single beat of the cardiac cycle, as taught in Buckton (see pg. 6, col. 2, para. 0056-0057), AND
to prevent rapidly moving tissue at the image intersection from appearing different in the two images, as taught in Frisa (see col. 5, lines 52-56).

Claims 4, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buckton and Frisa, as applied to claim 1 and 12 above, respectively, and in further view of Chalana et al. (US 20080146932 A1, published June 19, 2008 with a priority date of October 27, 2007), hereinafter referred to as Chalana.
Regarding claim 4, Kim in view of Buckton and Frisa teaches all of the elements disclosed in claim 1 above.
Kim in view of Buckton and Frisa does not explicitly teach wherein the scan planes are separated by an angle corresponding to one hundred and eighty degrees divided by the number of scan planes.  
Whereas, Chalana, in the same field of endeavor, teaches wherein scan planes are separated by an angle corresponding to one hundred and eighty degrees divided by the number of scan planes (see Fig. 5B - scan plane 210; see pg. 7, col. 1, para. 0140, lines 12-19 - "After gathering the 2D sector image, a second motor rotates the transducer between 3.75 degrees or 7.5 degrees to gather the next 120 degree sector image. This process is repeated until the transducer is rotated through 180 degrees, resulting in the cone-shaped 3D conic array 240 data set with 24 planes rotational assembled in the preferred embodiment. The conic array could have fewer or more planes rotationally assembled.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kim in view of Buckton and Frisa, by having the scan planes separated by set angles, as disclosed in Chalana. One of ordinary skill in the art would have been motivated to make this modification in order to easily locate and isolate an area of interest in a patient's body, as taught in Chalana (see pg. 7, col. 1, para. 0140).
Furthermore, regarding claims 10 and 19, Chalana further teaches wherein the second motor moves rotates in a same direction for all the groups of scan planes (Fig. 1B, the one direction of theta; see pg. 7, col. 1, para. 0140 — “After gathering the 2D sector image, a second motor rotates the transducer between 3.75° or 7.5° to gather the next 120° sector image. This process is repeated until the transducer is rotated through 180°, resulting in the cone-shaped 3D conic array 240 data set with 24 planes rotationally assembled...”). 
Furthermore, regarding claim 11, Chalana further teaches wherein performing the interlacing scan includes: performing a first volume scan with the second motor starting in a first plane; AND performing a second volume scan with the second motor starting in a second plane, wherein the second plane is different from the first plane (see Fig. 5B and Fig. 19; see pg. 7, col. 1, para. 0140- "...a plurality of scan planes forming a three-dimensional array (3D) 240 having a substantially conic shape."; see pg. 16, col. 2, para. 0268 -"...a 6-section supine procedure to acquire multiple image cones around the center point of a uterus of a patient in a supine position." So different volume scans (image cones) in different planes of the patient). 
The motivation for claims 10-11 and 19 was shown previously in claim 4. 
	
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buckton and Frisa, as applied to claim 1 and 12 above, respectively, and in further view of Imamura et al. (US 9629608 B2, published April 25, 2017), hereinafter referred to as Imamura. 
Regarding claims 8 and 17, Kim in view of Buckton and Frisa teaches all of the elements disclosed in claim 1 and 12 above, respectively. 
Kim in view of Buckton and Frisa does not explicitly teach:
wherein a range of motion of the first motor includes an acceleration or deceleration region and a constant speed region, and 
wherein controlling the second motor to rotate while the first motor is in the acceleration or deceleration region of the range of motion.  
Whereas, Imamura, in the same field of endeavor, teaches:
wherein a range of motion in the phi direction includes an acceleration or deceleration region and a constant speed region (Fig. 13A and 14; see col. 8, lines 61-64 – “...the intervals between transducer elements performing ultrasound transmission/reception are smaller at the right and left ends, and are larger at the center portion...” where transducer elements performing ultrasound transmission/reception is equated to acquiring scan lines in the phi direction for an image plane, and the intervals between scan lines are smaller at the ends (equated to acceleration and deceleration) and larger (and more constant speed) in the middle), and 
wherein controlling the theta direction to rotate while the phi direction is in the acceleration or deceleration region of the range of motion (Fig. 13A; see col. 8, lines 61-64 – “...the intervals between transducer elements performing ultrasound transmission/reception are smaller at the right and left ends, and are larger at the center portion...”; see col. 14, lines 9-12 - "...the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing." So the first shifting direction (first image plane) can decelerate the transducer in the phi direction to change to a second shifting direction (second image plane) in the theta direction, then accelerate the transducer in a different phi direction while in the second shifting direction).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kim in view of Buckton and Frisa, by including to the method a range of motion in the phi direction including an acceleration or deceleration region and a constant speed region, and controlling the theta direction to rotate while the phi direction is in the acceleration or deceleration region of the range of motion, as disclosed in Imamura. One of ordinary skill in the art would have been motivated to make this modification in order to prevent a case where the positions of both ends of the ultrasound image are misaligned among frames, as disclosed in Imamura (see col. 11, lines 18-24). 
Furthermore, regarding claims 9 and 18, Imamura further teaches wherein the theta direction moves the ultrasound transducer from a first plane to a second plane while the phi direction is in the acceleration or deceleration region of the range of motion (Fig. 13A; see col. 8, lines 61-64 – “...the intervals between transducer elements performing ultrasound transmission/reception are smaller at the right and left ends, and are larger at the center portion...”; see col. 14, lines 9-12 - "...the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing." where transducer elements performing ultrasound transmission/reception is equated to acquiring scan lines in the phi direction for an image plane, and the intervals between scan lines are smaller at the ends (equated to acceleration and deceleration) and larger (and more constant speed) in the middle, so the first shifting direction (first image plane) can decelerate the transducer in the phi direction to change to a second shifting direction (second image plane) in the theta direction, then accelerate the transducer in a different phi direction while in the second shifting direction).  
The motivation for claims 9 and 18 was shown previously in claims 8 and 17, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buckton and Frisa, as applied to claim 12 above, and further in view of Utsunomiya (US 20160000404 A1, published January 7, 2016), hereinafter referred to as Utsunomiya. 
Regarding claim 21, Kim in view of Buckton and Frisa teaches all of elements as disclosed in claim 12 above. 
Kim in view of Buckton and Frisa does not explicitly teach wherein the second motor is configured to rotate the ultrasound transducer around the other horizontal axis perpendicular to the horizontal axis of the first motor. 
Whereas, Utsunomiya, in the same field of endeavor, teaches rotating the ultrasound transducer around the other horizontal axis perpendicular to the first horizontal axis (Fig. 4,                         
                            θ
                        
                    2 rotating the transducer around the C axis (a first horizontal axis), AND                         
                            θ
                        
                    1 rotating the transducer around the B axis (a second horizontal axis), another horizontal axis perpendicular to the C axis; see Abstract - "...ultrasound probe configured to transmit and receive ultrasound waves to perform a scan in a first direction and a second direction perpendicular to the first direction." With the second direction equated to the rotating the transducer in a horizontal axis perpendicular to the first direction’s horizontal axis). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kim in view of Buckton and Frisa, by having the system rotate the transducer around another horizontal axis that is perpendicular to another horizontal axis, as disclosed in Utsunomiya. One of ordinary skill in the art would have been motivated to make this modification in order to acquire ultrasound volume data of different shapes, depending on the object that is examined in the body, as taught in Utsunomiya (see pg. 3, col. 1, para. 0052-0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fearnot et al. (US 10231703 B2, published March 19, 2019 with a priority date of May 22, 2015) discloses an ultrasound imaging system that rotates an ultrasound transducer using two motors, where a first motor turns the transducer about a rotation of axis, and a second motor pivots the transducer around a pivoting axis transverse to the rotation of axis of the first motor. 
Cerofolini (US 5740804 A, published April 21, 1998) discloses an ultrasonic probe that rotates the transducer array using two stepper motors, where a first stepper motor rotates the transducer array through a particular scan plane, and a second stepper motor rotates the transducer array through a plurality of scan planes.
Abraham (US 20090105597 A1, published April 23, 2009) discloses an ultrasound imaging system that rotates a transducer element using two motors, a first motor that mechanically controls the plane rotation of the transducer element in a longitudinal axis, and a second motor that mechanically controls the see-saw motion of the transducer element in transverse orthogonal axes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793